[J-75-2017]
                 IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,            :   No. 37 WAP 2016
                                         :
                   Appellee              :   Appeal from the Order of the Superior
                                         :   Court entered June 10, 2016 at No.
                                         :   1337 WDA 2015, reversing the Order of
            v.                           :   the Court of Common Pleas of
                                         :   Allegheny County entered August 26,
                                         :   2015 at No. CP-02-CR-0009803-2011.
LAKISHA MARIE WARD-GREEN,                :
                                         :   SUBMITTED: August 23, 2017
                   Appellant             :


                                     ORDER


PER CURIAM
      AND NOW, this 7th day of December, 2017, the appeal is dismissed as having

been IMPROVIDENTLY GRANTED.

      The Applications for Oral Argument and Application to Supplement Request for

Oral Argument are denied as moot.